Product prospectus supplement no. UBS-ROS-1 To prospectus dated January 11, 2010 and prospectus supplement dated January 11, 2010 Royal Bank of Canada Return Optimization Securities Linked to an Index Return Optimization Securities with Partial Protection Linked to an Index General · Royal Bank of Canada may offer and sell return optimization securities linked to an index (which we refer to as “ROS”) and return optimization securities with partial protection linked to an index (which we refer to as “ROSPP”) from time to time.We refer to ROS and ROSPP collectively as the “notes.” This product prospectus supplement no. UBS-ROS-1 describes terms that will apply generally to the notes, and supplements the terms described in the accompanying prospectus supplement and prospectus.A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply specifically to the notes, including any changes to the terms specified below.We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements.A separate index supplement or terms supplement will describe any index not described in this product prospectus supplement and to which the notes are linked.If the terms described in the relevant terms supplement are inconsistent with those described herein or in any related index supplement, the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. · The notes are senior unsecured obligations of Royal Bank of Canada. · Payment on the notes will be linked to the performance of an Index, as described below. · For important information about U.S. federal tax consequences, see “Supplemental Discussion of U.S. Federal Income Tax Consequences” beginning on page PS-46. · Minimum denominations of $10 and integral multiples of $10, unless otherwise specified in the relevant terms supplement. · Investing in the notes is not equivalent to investing in the Index or any of its component securities. · The notes will not be listed on any securities exchange unless otherwise specified in the relevant terms supplement. Key Terms Index: The index specified in the relevant terms supplement (the “Index”). Payment at Maturity (for ROS): Unless otherwise specified in the relevant terms supplement, the amount you will receive at maturity is based on the Index Return as described below. If the Index Return is positive, you will receive at maturity a cash payment per $10 in principal amount of the notes equal to: $10 + ($10 x Index Return x Leverage Factor); provided, however, that, if applicable, in no event will you receive at maturity an amount greater than $10 + ($10 x the Maximum Gain). If the Index Return is zero, you will receive at maturity a cash payment of $10 per $10 in principal amount of the notes. Your investment will be fully exposed to any decline in the Index.If the Index Return is negative, you will lose 1% of the principal amount of your notes for every 1% that the Index Ending Level declines beyond the Index Starting Level (or the Strike Level, if applicable).Under these circumstances, you will receive at maturity a cash payment per $10 in principal amount of the notes equal to: $10 + ($10 x Index Return) For ROS, you will lose some or all of your investment at maturity if the Index Ending Level declines from the Index Starting Level (or the Strike Level, if applicable). (continued on next page) Investing in the Return Optimization Securities and the Return Optimization Securities with Partial Protection involves a number of risks.See “Risk Factors” beginning on page PS-1. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes or passed upon the accuracy or the adequacy of this product prospectus supplement no. UBS-ROS-1, the accompanying prospectus supplement and prospectus, any related index supplement, or any related terms supplement.Any representation to the contrary is a criminal offense. The notes are unsecured and are not savings accounts or deposits of a bank.The notes are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States. UBS Financial Services, Inc. RBC Capital Markets Corporation February 26, Key Terms (continued) Payment at Maturity (for ROSPP): Unless otherwise specified in the relevant terms supplement, for ROSPP, the amount you will receive at maturity is based on the Index Return and the Protection Percentage, as described below. If the Index Return is positive, you will receive at maturity a cash payment per $10 in principal amount of the notes equal to: $10 + ($10 x Index Return x Leverage Factor); provided, however, that if applicable, in no event will you receive at maturity an amount greater than $10 + ($10 x the Maximum Gain). Your principal is protected against a decline in the level of the Index up to the Protection Percentage.If the Index Return is negative or zero, but its absolute value is less than or equal to the Protection Percentage, you will receive at maturity a cash payment of $10 per $10 in principal amount notes. Your investment will be fully exposed to any decline in the Index beyond the Protection Percentage.If the Index Return is negative and its absolute value is greater than the Protection Percentage, for every 1% decline of the Index beyond the Protection Percentage, you will lose an amount equal to 1% of the principal amount of your notes multiplied, if applicable, by the Downside Leverage Factor.Under these circumstances, you will receive at maturity a cash payment per $10 in principal amount of the notes equal to: $10 + [$10 x (Index Return + Protection Percentage) x Downside Leverage Factor (if applicable)] For ROSPP, you will lose some or all of your investment at maturity if the Index Ending Level declines from the Index Starting Level (or the Strike Level, if applicable) by more than the Protection Percentage. Index Return: Unless otherwise specified in the relevant terms supplement: Index Ending Level – Index Starting Level (or Strike Level, if applicable) Index Starting Level (or Strike Level, if applicable) Maximum Gain: If applicable, a fixed percentage as specified in the relevant terms supplement. Leverage Factor: A fixed number as specified in the relevant terms supplement. Protection Percentage: If applicable, a fixed percentage as specified in the relevant terms supplement. Downside Leverage Factor: If applicable, a fixed percentage as specified in the relevant terms supplement. Index Starting Level: The Index Closing Level on the Trade Date or such other date as specified in the relevant terms supplement, or the arithmetic average of the Index Closing Levels on each of the Initial Averaging Dates, if so specified in the relevant terms supplement. Index Ending Level: The Index Closing Level on the Final Valuation Date or such other date as specified in the relevant terms supplement, or the arithmetic average of the Index Closing Levels on each of the Ending Averaging Dates, if so specified in the relevant terms supplement. Strike Level: The relevant terms supplement may specify a level other than the Index Starting Level, which we refer to as the “Strike Level,” to be used to make all calculations or determinations that would otherwise be made using the Index Starting Level including, but not limited to, calculating the Index Return.The Strike Level, if applicable, will be specified in the relevant terms supplement and will be equal to either (a) a percentage of the Index Closing Level as of a specified date, or (b) a fixed amount determined without regard to the Index Closing Level as of a particular date.For example, the relevant terms supplement may specify that the Strike Level will be 95% of the Index Starting Level. Valuation Date(s): The Index Ending Level will be calculated on a single date, which we refer to as the Final Valuation Date, or on several dates, each of which we refer to as an Ending Averaging Date, as specified in the relevant terms supplement.We refer to such dates generally as Valuation Dates in this product prospectus supplement.Any Valuation Date is subject to postponement in the event of certain market disruption events and as described under “General Terms of the Notes — Payment at Maturity.” Initial Averaging Dates: As specified, if applicable, in the relevant terms supplement.Any Initial Averaging Date is subject to postponement in the event of certain market disruption events and as described under “General Terms of the Notes — Payment at Maturity.” Issue Price: Unless otherwise specified in the relevant terms supplement, $10 per $10 in principal amount of the notes. Trade Date: As specified in the relevant terms supplement. Settlement Date: As specified in the relevant terms supplement. Maturity Date: As specified in the relevant terms supplement.The Maturity Date is subject to postponement in the event of certain market disruption events and as described under “General Terms of the Notes — Payment at Maturity.” TABLE OF CONTENTS Page Risk Factors PS-1 Use of Proceeds and Hedging PS-10 General Terms of the Notes PS-11 The Dow Jones EURO STOXX 50® Index PS-20 The Dow Jones Industrial AverageSM PS-22 The FTSE™ 100 Index PS-24 The FTSE/Xinhua China 25 Index PS-25 The NASDAQ-100 Index® PS-29 The Nikkei 225 Index PS-30 The PHLX Housing SectorSM Index PS-33 S&P®/ASX 200 Index PS-37 The S&P 500® Index PS-39 The S&P 500® Financials Index PS-42 Other Indices PS-44 Supplemental Discussion of Canadian Tax Consequences PS-45 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-46 Underwriting PS-49 Employee Retirement Income Security Act PS-51 In making your investment decision, you should rely only on the information contained or incorporated by reference in the terms supplement relevant to your investment, any related index supplement, this product prospectus supplement no.
